                                                                                    1
                                                                                    2
                                                                                    3
                                                                                    4
                                                                                    5
                                                                                    6
                                                                                    7

                                                                                    8                                 UNITED STATES DISTRICT COURT
                                                                                    9                               EASTERN DISTRICT OF CALIFORNIA
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 TIM EURE, on behalf of himself, all others           Case No.: 16-cv-00324-MCE-AC
                                                                                      similarly situated, and on behalf of the general
                                                                                   12 public,                                              Assigned to the Honorable Morrison C.
                                                                                                                                           England, Jr.
REED SMITH LLP




                                                                                   13                        Plaintiff,
                                                                                                                                           ORDER GRANTING STIPULATION TO
                                                                                   14         vs.                                          AMEND THE CLASS ACTION
                                                                                                                                           SETTLEMENT AGREEMENT
                                                                                   15 RYDER INTEGRATED LOGISTICS, INC., a
                                                                                      Corporation; RYDER DEDICATED                         Filed: April 20, 2015
                                                                                   16 LOGISTICS, INC., a Corporation; and DOES 1-          Removed: February 17, 2016
                                                                                      100, inclusive,
                                                                                   17
                                                                                                         Defendants.
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28

                                                                                                                                         –1–
                                                                                            ORDER GRANTING STIPULATION TO AMEND THE CLASS ACTION SETTLEMENT AGREEMENT
                                                                                    1         Pursuant to Plaintiff TIM EURE (“Plaintiff”) and Defendants RYDER INTEGRATED

                                                                                    2 LOGISTICS, INC. and RYDER DEDICATED LOGISTICS, INC. (“Defendants”) (collectively, the
                                                                                    3 “Parties”) Stipulation and Second Amendment to the Class Action Settlement, and GOOD CAUSE
                                                                                    4 APPEARING, IT IS HEREBY ORDERED as follows:
                                                                                    5         1.      Without affecting the finality of the Order granting Plaintiff’s Unopposed Motion For

                                                                                    6 Final Approval Of Class Action Settlement (Dkt. 38), the Court finds that the amendment to the
                                                                                    7 Settlement Agreement falls within the range of reasonableness and is fair, just, and adequate and no

                                                                                    8 further notice to the Class shall be required.
                                                                                    9         2.      The United Way of California shall be designated as the Cy Pres Beneficiary for the

                                                                                   10 2018 Credit Reduction tax payment in the amount of $1,975.44.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         3.      Paragraph 63 of the Class Action Settlement Agreement shall be amended and

                                                                                   12 modified as follows:
REED SMITH LLP




                                                                                   13         The Settlement Administrator shall determine the amount of any tax withholding to be

                                                                                   14 deducted from each Participating Class Member’s Settlement Payments. All such tax withholdings
                                                                                   15 shall be remitted by the Settlement Administrator to the proper governmental taxing authorities.
                                                                                   16         (i)     The State of California was able to pay off its Credit Reduction Account with the IRS

                                                                                   17                 towards the end of 2018 and issued a refund in the amount of $1,975.44, representing

                                                                                   18                 the 2018 Credit Reduction tax payment. The Parties agree that the 2018 Credit

                                                                                   19                 Reduction tax payment in the amount of $1,975.44 (“Cy Pres Amount”) shall be

                                                                                   20                 disbursed to a cy pres and have designated The United Way of California (“Cy Pres

                                                                                   21                 Beneficiary”). The Settlement Administrator shall disburse the Cy Pres Amount to

                                                                                   22                 the Cy Pres Beneficiary.

                                                                                   23         (ii)    The United Way of California is an umbrella organization, supporting multiple local

                                                                                   24                 United Ways throughout the state that all serve the public by working towards

                                                                                   25                 financial stability of the citizens they support. Many of these local United Ways have

                                                                                   26                 specific programs aimed at promoting steady, gainful employment of Californians,

                                                                                   27                 something that meets the objectives of a lawsuit brought with the aim of enforcing

                                                                                   28                 employee rights, and supports silent class members through the variety of programs

                                                                                                                                       –2–
                                                                                            ORDER GRANTING STIPULATION TO AMEND THE CLASS ACTION SETTLEMENT AGREEMENT
                                                                                    1             offered. Beyond program that support job seekers and employees, the United Way

                                                                                    2             also advocates at the policy level for an increase in the State minimum wage, and is

                                                                                    3             thus in the interest of the settlement class.

                                                                                    4       IT IS SO ORDERED.

                                                                                    5 Dated: November 20, 2019
                                                                                    6
                                                                                    7

                                                                                    8
                                                                                    9
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                   12
REED SMITH LLP




                                                                                   13
                                                                                   14
                                                                                   15
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28

                                                                                                                                     –3–
                                                                                          ORDER GRANTING STIPULATION TO AMEND THE CLASS ACTION SETTLEMENT AGREEMENT
